UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                     2/6/2020
WILLIAM FARRINGTON,                                       :
                                                          :
                                        Plaintiff,        :
                                                          :         19-CV-11896 (VSB)
                      -against-                           :
                                                          :             ORDER
EPOCH TIMES INC., et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On February 5, 2020, Defendants filed a motion to dismiss the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Doc. 17.) Under Federal Rule of Civil Procedure

15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the

complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by February 26, 2020. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by March 6, 2020. Defendants’ reply, if any, shall be

served by March 20, 2020. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.
SO ORDERED.

Dated: February 6, 2020
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
